        Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 1 of 12




 1 Stephen G. Larson (SBN 145225)
   slarson@larsonllp.com
 2 Steven E. Bledsoe (SBN 157811)
   sbledsoe@larsonllp.com
 3 Paul A. Rigali (SBN 262948)
   prigali@larsonllp.com
 4 LARSON O’BRIEN LLP
   555 South Flower Street, Suite 4400
 5 Los Angeles, California 90071
   Telephone: (213) 436-4888
 6 Facsimile: (213) 623-2000

 7 Attorneys for Proposed Intervenor
   TEMUR AKHMEDOV
 8
                                UNITED STATES DISTRICT COURT
 9
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
10

11
   IN RE APPLICATION OF TATIANA                Case No. 5:20-mc-80156-VKD
12 AKHMEDOVA,
                                               PROPOSED INTERVENOR TEMUR
13                Applicant,                   AKHMEDOV’S NOTICE OF MOTION
                                               AND MOTION FOR LEAVE TO
14                                             INTERVENE TO OPPOSE TATIANA
                                               AKHMEDOVA’S EX PARTE
15                                             APPLICATION PURSUANT TO 28 U.S.C.
                                               § 1782; MEMORANDUM OF POINTS
16                                             AND AUTHORITIES
17                                             [Filed concurrently with [Proposed] Order]

18                                             Judge:           Hon. Virginia K. DeMarchi
                                               Date:            October 27, 2020
19                                             Time:            10:00 a.m.
                                               Courtroom:       2
20

21

22

23

24

25

26

27

28

                                                              Case No. 5:20-mc-80156-VKD
           PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
         Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 2 of 12




 1 TO ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2          PLEASE TAKE NOTICE that on October 27, 2020 at 10:00 a.m. PST, or as soon
 3 thereafter as this matter may be heard, in Courtroom 2, of the United States District Court for the

 4 Northern District of California, located at 280 South 1st Street, San Jose, CA 95113, before the

 5 Honorable Virginia K. DeMarchi, Proposed Intervenor Temur Akhmedov, by his undersigned

 6 counsel, will and hereby does move, under Federal Rule of Civil Procedure 24, to intervene in this

 7 proceeding so that he may oppose Applicant Tatiana Akhmedova’s application under 28 U.S.C.

 8 §1782 for discovery. The Motion is based on this Notice of Motion and Motion, the attached

 9 memorandum of points and authorities, the papers and records on file in this Action, and upon

10 such other additional documents as are properly before this Court at the time of the hearing on this

11 application.

12 Dated: September 21, 2020                  LARSON O’BRIEN LLP

13

14
                                              By: /s/ Stephen G. Larson
15                                                 Stephen G. Larson
                                                   Steven E. Bledsoe
16                                                 Paul A. Rigali
17                                            Attorneys for Proposed Intevenor
                                              TEMUR AKHMEDOV
18

19

20

21

22

23

24

25

26

27

28

                                           2                   Case No. 5:20-mc-80156-VKD
            PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
         Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 3 of 12




 1                      MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.       INTRODUCTION
 3          This Application arises from bitter divorce proceedings—litigated entirely in the United

 4 Kingdom and Russia—between the Applicant Tatiana Akhmedova (“Applicant”) and her ex-

 5 husband Farkhad Akhmedov. Applicant’s efforts to collect money from her ex-husband are

 6 financed by Burford Capital, a global litigation financing firm. With the backing of Burford

 7 Capital, Applicant has engaged in a scorched-earth collection effort that has ensnared her 26-year

 8 old son, Temur Akhmedov (“Temur”). Although she does not have any independent claims

 9 against her son, Applicant has sought to freeze—and seize—the assets that Temur’s father

10 provided him before the divorce judgment was even entered.

11          Burford Capital and Applicant’s efforts now include Applicant’s request to conduct nearly

12 limitless discovery regarding electronically-stored information and data regarding Temur from

13 Google, including all of his emails, account metadata, and subscriber information. Applicant’s

14 request, however, lacks any legitimate use in a foreign proceeding because the High Court of

15 England and Wales has already issued discovery orders and set in place a procedure that

16 contemplates Temur’s production of relevant information.

17          Under these circumstances, Applicant’s request is an unfortunate but blatant attempt to

18 harass and intimidate Temur with the disclosure of all of his private, personal communications and

19 information from Google. For the reasons set forth below, the Court should allow Temur to

20 intervene into this matter, and deny Applicant’s improper and unbounded discovery request.

21 II.      STATEMENT OF FACTS
22          Mr. Akhmedov and Applicant were both born in the Soviet Union. They met in Moscow,

23 Russia, and married in Russia in 1993. AAZ v. BBZ & Ors, [2016] EWHC 3234 ¶ 11 (Fam); ECF

24 No. 2-1 ¶ 11. Mr. Akhmedov was an oil and gas trader and traveled frequently. He spent

25 extended periods of time away from his family in Siberia building his business and the family

26 became very international. Id. Temur, the couple’s oldest son, and the object of this dispute, was

27 born in 1993 in London. The couple’s younger son, Edgar, was born in 1996 in Monaco. Id.

28

                                           1                   Case No. 5:20-mc-80156-VKD
            PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
         Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 4 of 12




 1          A.        Initial Divorce Proceedings
 2          In 1993, Mr. Akhmedov became a minority shareholder in ZAO Northgas, a Siberian gas

 3 company. Id. Following Applicant’s affair with the brother of one of Temur’s childhood friends,

 4 the marriage broke down in 1999. Id. ¶ 39. In 2003, Applicant petitioned to divorce Mr.

 5 Akhmedov in London, United Kingdom. Id. Mr. Akhmedov moved to strike the divorce petition

 6 on the grounds that he had already divorced Applicant in Russia. Id. The parties subsequently

 7 reconciled and Applicant’s United Kingdom divorce petition was dismissed with the consent of

 8 the parties. Id.

 9          In 2012, Mr. Akhmedov sold his stake in ZAO Northgas for approximately $1.4 billion.

10 Id. ¶ 41. Shortly thereafter, in 2013, Applicant served a second divorce petition in London, United

11 Kingdom and requested a substantial sum from Mr. Akhmedov. Id.

12          On December 15, 2016, the Family Division of the High Court of England and Wales

13 issued an order and found that Mr. Akhmedov and Applicant were married in the United

14 Kingdom, the marital estate was £1,093,334,626 (approximately $1,400,000,000), and that

15 Applicant was entitled to £453,576,152 (approximately $580,000,000). Id. ¶¶ 136-138. The

16 judgment included an order of £39,268,750 (approximately $50,000,000) for Applicant to

17 purchase an English property to be near their sons; £27,885,630 (approximately $35,000,000) to

18 purchase a French property in order to be able to vacation close to their sons; and £157,101,608

19 (approximately $200,000,000) to meet her “living needs” of £5,359,354 per annum

20 (approximately $6,850,000.) Id. ¶ 134. Temur, of course, was not a party to his parents’ divorce

21 proceedings.

22          Burford Capital, a publicly-traded global litigation fund with a market capitalization of

23 more than $1 billion, seized on the opportunity to profit from the enormous family law judgment,

24 and it aggressively pursued judgment enforcement proceedings against Mr. Akhmedov. Burford

25 Capital, known for closely managing the litigation it finances, has been accused of shocking

26 litigation tactics and employing disreputable private intelligence firms. Burford Capital also owns

27 a significant equity stake in the law firm Applicant uses as her UK solicitors, enabling them to

28 self-deal. Here, Burford Capital and has initiated many actions in Applicant’s name around the

                                           2                   Case No. 5:20-mc-80156-VKD
            PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
         Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 5 of 12




 1 globe, including in Liechtenstein, the Republic of the Marshall Islands, Dubai, Switzerland, New

 2 York, and now, the Northern District of California.

 3          Given the international nature of the couple’s lifestyle, and the dispute regarding whether

 4 the couple had already divorced in Russia in 2000, Burford Capital has not succeeded in collecting

 5 its judgment from Mr. Akhmedov.1 Sensing a lackluster investment, Burford Capital has directed

 6 its litigation efforts toward a barrage of proceedings to collect money from eight other targets,

 7 including Temur.

 8          B.     Burford Capital Drags the Couple’s Son, Temur, Into Litigation
 9          With its eye constantly on the bottom line, Burford Capital, is attempting to use the instant

10 proceeding to do an end-run around the High Court of England and Wales in order to eventually,

11 and improperly, enforce the divorce judgment against Temur, a young man caught in the cross-fire

12 of his parents’ contentious divorce. On November 15, 2019, Burford Capital and Applicant

13 initiated proceedings to have Temur, seeking to freeze his assets, alleging that Temur acted as a

14 “lieutenant” devising “schemes” to help Mr. Akhmedov. Akhmedova v. Akhmedov & Ors, [2020]

15 EWHC 2235 ¶ 102 (Fam). This marked a ruthless change of position, as Applicant previously

16 argued in the divorce proceedings that her relationship with Temur justified an award of money to

17 purchase property in London.

18          Accordingly, Mr. Akhmedov’s generosity towards his sons was fully set forth and tacitly

19 approved by the High Court’s initial December 15, 2016 judgment. In fact, the High Court

20 justified its £453m judgment by ruling that Applicant needed £39,268,750 to buy property to be

21 close to Temur, who lived in a £29,000,000 property purchased and gifted to him by his father.

22 See AAZ, [2016] EWHC 3234 ¶¶ 14, 132. Applicant was also awarded £27,885,630 in order to

23 purchase property in France to also be close to Temur on vacation. Id. ¶ 132. In other words,

24 Applicant and the High Court were not just aware of the gifts Mr. Akhmedov gave Temur, they

25 were part of the justification for High Court’s ruling. Demonstrating its complete lack of regard

26
     1
27   For example, Burford Capital attempted to seize a yacht in Dubai, United Arab Emirates, which
   the Dubai Court of Cassation rejected on August 20, 2020. See Lisa Barrington, Dubai's Highest
28 Court Rejects Superyacht Seizure Appeal in Mammoth Divorce Battle, Reuters (Aug. 20, 2020),
   https://www.reuters.com/article/us-dubai-russia-divorce-yacht-idUSKBN25G1Z5.
                                           3                   Case No. 5:20-mc-80156-VKD
            PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
          Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 6 of 12




 1 for the sensitive nature of family law matters and the Akhmedov family, Burford Capital now

 2 targets Temur in the hope of collecting return for its shareholders.

 3          Since Burford Capital and Applicant have focused their efforts on Temur, Temur has

 4 already responded to expansive discovery in the United Kingdom. On July 19, 2020, Temur

 5 disclosed 819 emails from 2014 to 2016, redacted bank account statements, and a number of other

 6 documents. (See Temur’s Standard Disclosure, ECF No. 2-5 at 13–27.) Temur’s disclosure

 7 statement explained that in 2018, based on professional advice that he received long before he was

 8 party to a judgment enforcement action, Temur had implemented a policy of deleting emails for

 9 security reasons. The letter from Temur’s security company, Team Fusion, specified that it

10 advised Temur and the Akhmedov family for over five years on security issues, that Temur and

11 his family were susceptible to targeted cyber-attacks due to the family’s high profile, and Temur’s

12 email policy was designed to prevent such attacks.

13          On July 23, 2020, the High Court of England and Wales ordered Temur to give his

14 electronic devices to a forensic IT review, including all of his user-names and passwords. (July

15 23, 2020 High Court Order, ECF No. 2-5.) Temur consented to The Aon Centre receiving the data

16 for a first review and production to his solicitors to be reviewed for relevance. Disregarding the

17 process ordered by the High Court of England and Wales, Applicant now seeks to re-litigate

18 discovery issues in the United States and to compel Google to produce an unlimited amount of

19 data regarding Temur’s accounts and private communications.

20 III.     ARGUMENT
21          A.     Temur Has Standing and a Right to Intervene
22          “[I]t is well-settled that a party against whom the requested information will be used has

23 standing to challenge the issuance of § 1782 subpoenas under the Rules of Civil Procedure and

24 under the statute itself.” In re Ambercroft Trading Ltd., No. 18-MC-80074-KAW, 2018 WL

25 4773187, at *4 (N.D. Cal. Oct. 3, 2018) (citation omitted); see also In re Letter of Request from

26 Crown Prosecution Serv. of U.K., 870 F.2d 686, 689 (D.C. Cir. 1989) (“The precedent in point is

27 uniform and we adhere to it. A person situated . . . against whom information obtained under

28 section 1782 may be used, has standing to assert that, to his detriment, the authority for which the

                                           4                   Case No. 5:20-mc-80156-VKD
            PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
         Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 7 of 12




 1 section provides is being abused.”).

 2          Temur also satisfies the requirements to intervene as a matter of right under Federal Rule

 3 of Civil Procedure 24(a). Under that rule, a court must grant a request to intervene if: (1) the

 4 motion is timely; (2) the movant “claims an interest relating to the property or transaction which is

 5 the subject of the underlying action”; (3) the movant “is so situated that the disposing of the action

 6 may as a practical matter impair or impede his ability to protect that interest”; and (4) the existing

 7 parties to the action do not adequately represent the movant’s interest. Wilderness Soc. v. U.S.

 8 Forest Serv., 630 F.3d 1173, 1177 (9th Cir. 2011) (citing Fed. R. Civ. P. 24(a)(2)). Courts should

 9 broadly interpret these requirements in favor of intervention. See Citizens for Balanced Use v.

10 Montana Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011) (citation omitted). Because Temur

11 satisfies each requirement, this Court should permit him to intervene.

12          1. Timeliness. Temur’s motion is timely. Applicant filed her Section 1782 application on

13 September 16, 2020, and Temur promptly responded with this motion. See In re Application of

14 Applicant Akhmedova, Case No. 2:20-mc-00158-JLS, Dkt. No. 1 (N.D. Cal. Sept. 16, 2020).

15          2. Interest in intervening. Temur has a strong interest in protecting his private

16 communications and metadata. Applicant’s extremely broad request seeks production of every

17 email that Temur has ever sent and received using Google. (See ECF No. 1 at 10.) Further,

18 Applicant requests “all metadata and subscriber information” associated with Temur’s accounts.

19 (ECF No. 1 at 9.) Because Google collects location metadata, granting unrestrained access to that

20 information would divulge a wealth of private detail that has no bearing on the English court

21 proceeding.

22          3. Interest impaired absent intervention. Without intervening, Temur has no way of

23 protecting his privacy interests. And if Temur cannot be heard in this Court, his interest would be

24 impaired because Applicant could obtain discovery without the Court being informed of her

25 Section 1782 abuses.

26          4. Existing parties. Last, neither Applicant nor Google is in a position to protect Temur’s

27 interests. Applicant’s interest lies in pursuing her suit against Temur in England, and nothing

28 suggests that Google would mount a defense of Temur’s privacy interests of its own accord.

                                           5                   Case No. 5:20-mc-80156-VKD
            PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
         Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 8 of 12




 1          For these reasons, Temur has standing and a right to intervene to protect his interests in

 2 this matter.

 3          B.      Applicant Fails to Satisfy the Requirements of 28 U.S.C. § 1782
 4          Section 1782 provides for “federal-court assistance in gathering evidence for use in foreign

 5 tribunals.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 247 (2004); see 28 U.S.C.

 6 § 1782. The statute imposes three mandatory requirements for a Section 1782 application:

 7          (1) The person (or entity) from whom discovery is sought must reside in the district of the

 8               court entertaining the application;

 9          (2) The discovery must be “for use in” a foreign proceeding before a foreign tribunal; and

10          (3) The application must be made by a foreign tribunal or “an interested person.”

11          See 28 U.S.C. § 1782(a).

12 When an applicant fails to meet any of these requirements, the court must deny the application.

13 See In re Petrobras Sec. Litig., 393 F. Supp. 3d 376, 380 (S.D.N.Y. 2019).

14          Here, the Application does not satisfy the second requirement because Applicant cannot

15 establish that her requested discovery is “for use in” foreign proceedings. 28 U.S.C. § 1782(a).

16 Applicant’s discovery request is all-encompassing. “The key question . . . is not simply whether

17 the information sought is relevant [which it is not], but whether [the applicant] will actually be

18 able to use the information in the proceeding.” Certain Funds, Accounts and/or Inv. Vehicles v.

19 KPMG, LLP, 798 F.3d 113, 120 (2d Cir. 2015). An applicant must be in a position to have the

20 foreign tribunal consider the evidence or to be able to submit it in the foreign action. In re Accent

21 Delight Int’l Ltd., 869 F.3d at 131. Thus, “even if discovery is ‘useful’ to an applicant,” the

22 discovery is not “for use in a [foreign] proceeding” unless the applicant can “introduce th[e]

23 information as evidence in that proceeding.” In re Sargeant, 278 F. Supp. 3d 814, 821-22

24 (S.D.N.Y. 2017).

25          In this proceeding, Applicant has requested vast amounts of data that has no bearing on the

26 English court proceeding. Applicant requests all of Temur’s emails, metadata, and subscriber

27 information hosted by Google. (ECF No. 1 at 9–10.) This request encompasses reams of private,

28 personal emails, documents, photos and metadata that do not pertain to the foreign proceeding.

                                           6                   Case No. 5:20-mc-80156-VKD
            PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
         Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 9 of 12




 1 Applicant has no legitimate interest in the totality of Temur’s emails and metadata, let alone a

 2 “practical ability to place [those materials] before a foreign tribunal.” In re Accent Delight Int’l

 3 Ltd., 869F.3d 121, 131 (2d Cir. 2017)). Because Applicant is seeking troves of discovery wholly

 4 unrelated to the foreign proceeding, the discovery fails to meet the threshold requirement that it be

 5 “for use in a foreign proceeding” and her request should be denied. 28 U.S.C. § 1782(a).

 6          Further, Section 1782 may issue only to aid a “foreign proceeding [that] is adjudicative in

 7 nature.” Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24, 27 (2d Cir. 1998) (emphasis added).

 8 “Adjudicative” here means discovery that will move the needle “with respect to the merits” of the

 9 foreign dispute. Id. at 28. Section 1782 bars discovery when an “already extant judgment is

10 merely being enforced.” Id. That restriction prohibits out using Section 1782 to identify and

11 collect assets. Jiangsu Steamship Co. v. Success Superior Ltd., No. 14 CIV. 9997 CM, 2015 WL

12 518567, at *2 (S.D.N.Y. Feb. 5, 2015); In re Asia Mar. Pac. Ltd., 253 F. Supp. 3d 701, 707

13 (S.D.N.Y. 2015) (“[N]either pre-judgment attachment nor post-judgment proceedings . . . are

14 ‘adjudicative’ in nature.”).

15          The English courts resolved the merits question at issue—Applicant’s entitlement to her

16 and Mr. Akhmedov’s marital assets—back in 2016. An unrestrained inquiry into Temur’s emails

17 in hopes of tracing the history of specific assets does not touch on the merits. Because the

18 proceeding launched by Applicant after her divorce serve as a vehicle to enforce an “already

19 extant judgment,” Section 1782 is not available to Applicant. Euromepa, 154 F.3d at 27.

20          C.      Discretionary Factors Also Weigh Against Applicant’s Request
21          Even assuming the Application met Section 1782’s requirements, the Court is not required

22 to grant a Section 1782 application merely because it has authority to do so. Intel, 542 U.S. at

23 264. The Supreme Court has identified several factors to guide that discretion. See id. at 264-65.

24 Courts consider whether:

25          (1) The person from whom discovery is sought is a participant in the foreign proceeding;

26          (2) The foreign court is receptive to U.S. judicial assistance, which includes considering

27               “the nature of the foreign tribunal, [and] the character of the proceedings underway

28               abroad”;

                                           7                   Case No. 5:20-mc-80156-VKD
            PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
        Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 10 of 12




 1          (3) The Section 1782 request conceals an attempt to circumvent foreign proof-gathering

 2              restrictions;

 3          (4) The requested discovery is “unduly intrusive or burdensome.”

 4          Here, the Court should exercise its discretion to deny Applicant’s request for discovery

 5 based on these factors as well.

 6          Intel Factor No. 1: Because Google is not a party to the English court proceeding, this

 7 factor weighs in favor of granting the application. In re MoneyOnMobile, Inc., No. 19-MC-

 8 80128-VKD, 2019 WL 2515612, at *2.

 9          Intel Factor No. 2: “[I]f there is reliable evidence that the foreign tribunal would not make

10 any use of the requested material, it may be irresponsible for the district court to order discovery,

11 especially where it involves substantial costs to the parties involved.” In re Babcock Borsig AG,

12 583 F. Supp. 2d 233, 241 (D. Mass. 2008). Courts have denied requests for discovery when the

13 foreign tribunal expressly says that it does not want the U.S. federal court’s assistance. See, e.g.,

14 Schmitz v. Bernstein Liebhard & Lifshitz, LLP, 376 F.3d 79, 84-85 (2d Cir. 2004). Nothing in the

15 Application here suggests that the English High Court is either solicitous of assistance or

16 disinclined to receive it, but the discovery sought is so overbroad and all-encompassing that there

17 is no conceivable claim that the English court would make use of most, if not all, of the

18 information. This factor thus weighs in favor of denial.

19          Intel Factor No. 3: By immediately seeking resolution of her discovery dispute in the

20 United States, Applicant attempts an end-run around the United Kingdom proceeding. Google

21 operates in the United Kingdom, and is subject to that country’s robust data protection and privacy

22 laws, yet nothing here suggests that Applicant first sought discovery of the requested materials in

23 accordance with local law. In re Degitechnic, No. C07-414-JCC,2007 WL 1367697, at *5 (W.D.

24 Wash. May 8, 2007) (granting a motion to quash, in part, for the failure to attempt discovery in

25 France before filing the Section 1782 application). Moreover, the UK Court has already made

26 orders in relation to the information Applicant’s application seeks to uncover. There is no reason

27 to believe the Courts of the United Kingdom lack the ability to apply their laws in respect to this

28 disclosure, nor that they are unable to interpret the parameters and requirements of their own laws

                                            8                   Case No. 5:20-mc-80156-VKD
             PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
        Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 11 of 12




 1 better than Courts of foreign jurisdictions. This factor thus weighs heavily against the proposed

 2 subpoena.

 3          Intel Factor No. 4: The Court should also exercise its discretion to deny the Application

 4 because it is “unduly intrusive or burdensome.” Intel, 542 U.S. at 265. Applicant’s request seeks

 5 to allow her to have unrestricted access to read every email Temur has ever sent and received

 6 using Google. What is more, Applicant also requests unrestrained access to all metadata

 7 associated with Temur’s accounts—that means inter alia that Applicant would know when and

 8 where Temur was each time his phone had a cellular or Wi-Fi connection. Given how frequently

 9 people check email from their cell phones, granting Applicant’s request would be tantamount to

10 handing her a detailed log of Temur’s whereabouts spanning years. Such data could reveal a

11 wealth of private detail about Temur’s familial, political, professional, religious, and personal

12 associations.

13          Applicants under Section 1782 must sufficiently tailor their requests to the foreign

14 litigation issues. In re Degitechnic, No. C07-414-JCC, 2007 WL 1367697, at *5 (W.D. Wash.

15 May 8, 2007) (denying Section 1782 request as overly broad). Because Applicant fails to tailor

16 her request at all, the Court should decline to issue the subpoena. See Dahl v. Bain Capital

17 Partners, LLC, 655 F. Supp. 2d 146 (D. Mass. 2009) (rejecting a sweeping request for “all

18 metadata” and requiring proponents to tailor their requests to specific documents and emails).

19          Taking the full context into account, it is apparent that Applicant is abusing the Section

20 1782 process to discover vast amounts of private data irrelevant to the English proceeding. Her

21 discovery requests are not bound by any time-frame, date range, or limitations on the persons with

22 whom Temur is communicating. Issuing the subpoenas would necessarily and needlessly divulge

23 a vast quantity of Temur’s private communications and data. Such grossly over broad discovery is

24 not permitted in the United States and this Court should exercise its discretion to deny it here as

25 well.

26          D.      The Proposed Subpoena Is Invalid Under Rule 45
27          Similar to the fourth Intel factor, Federal Rule of Civil Procedure 45 requires a party

28 serving a subpoena to take reasonable steps to avoid imposing “undue burden or expense on a

                                           9                   Case No. 5:20-mc-80156-VKD
            PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
         Case 5:20-mc-80156-JD Document 5 Filed 09/21/20 Page 12 of 12




 1 person subject to the subpoena.” Fed. R. Civ. P. 45(d)(1). As explained above, Applicant’s over

 2 broad request fails to satisfy this requirement and places an undue burden on Google. Rule 45

 3 thus serves as another basis on which to decline issuing the subpoena.

 4 IV.      CONCLUSION
 5          For the foregoing reasons, Proposed Intervenor Temur Akhmedov requests that this Court

 6 grant his request to intervene and deny the Ex Parte Application under 28 U.S.C. § 1782.

 7

 8 Dated: September 21, 2020                 LARSON O’BRIEN LLP

 9

10
                                             By:   /s/ Stephen G. Larson
11                                                Stephen G. Larson
                                                  Steven E. Bledsoe
12                                                Paul A. Rigali
13                                           Attorneys for Proposed Intervenor
                                             TEMUR AKHMEDOV
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           10                  Case No. 5:20-mc-80156-VKD
            PROPOSED INTERVENOR TEMUR AKHMEDOV’S MOTION FOR LEAVE TO INTERVENE
